DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 16, 2021, has been entered.  Claims 50-59 and 61-69 are currently pending in the application.  Claim 60 has been cancelled.  All previous rejections of claim 60 have been withdrawn in view of the cancellation of claim 60.  The previous 112 (b) rejections of claims 50-59 and 61-69 have been withdrawn in view of applicant’s claim amendments.

Claim Objections

Claim 66 is objected to because of the following informalities:  line 2: delete “emulsifier”.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 50-59 and 61-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-11, 14, 16-17, 20, 22 and 37 of copending Application No. 15/569,287 in view of Isager et al. (USPGPub 2003/0041780 A1). With respect to claims 50 of the instant application, both the instant claims and independent claim 1 of the copending application are directed to water-dispersible compositions comprising a dispersion of at least 2% (w/w) of carotenoid natural hydrophobic pigment in the in the form of solid particles having an average size of at the most 10 µm, said solid particles being dispersed in an aqueous phase comprising polysorbate as a water-soluble emulsifier, wherein the ratio (w/w) of polysorbate: carotenoid pigment is in the range of 1:10 to 4:1; wherein the carotenoid natural hydrophobic pigment is at least one selected from bixin, β-carotene, α-carotene, apocarotenals, canthaxanthin, saffron, crocin, capsanthin, capsorubin, lutein, astaxanthin, rubixanthin, violaxanthin, rhodoxanthin and lycopene. The water-dispersible composition of instant claim 50 and the water-dispersible composition of claim 1 of the copending application have a pH from 2 to 5. 
While independent claim 50 of the instant application recites that the water-dispersible composition as recited above is in combination with a water-dispersible formulation comprising a curcumin pigment, claim 1 of the copending application just recites the water-dispersible composition as recited above alone. 
Isager et al. teach a water dispersible pigment composition comprising a dispersion in which a mixture of two or more water-insoluble, hydrophilic natural pigments is used to provide an attractive color tone as a result of the combination of two or more pigments having differing colors (abstract; [0001]; [0074]). The pigments, which are in the form of bodies of an average size which is at the most 10 µm, can be selected from curcumin and a carotenoid (abstract; [0041]). Isager et al. also teach that the composition can be used in an aqueous phase, wherein the aqueous phase has a pH which is at the most 7 ([0007]; [0028]; claim 8). 
Given that the water dispersible compositions comprising carotenoids of the instant application and the copending application are nearly identical, it would have been obvious to combine the water dispersible composition comprising at least 2% (w/w) carotenoid natural hydrophobic pigment in the form of solid particles having an average size of at the most 10 µm as claimed with a water dispersible formulation comprising a curcumin pigment, because Isager et al. teach that water dispersible pigment compositions which may comprise mixtures of a carotenoid and a curcumin pigment were already known as suitable water dispersible compositions. 
Regarding instant claim 64, both instant claim 64 and claim 38 of the copending application are directed to methods for preparing the water-dispersible composition as recited above by comminuting the pigment in an aqueous phase comprising polysorbate to obtain a dispersion comprising the pigment in the form of solid particles having an average size of at the most 10 µm. 
. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-59 and 61-69 are rejected under 35 U.S.C. 103 as being unpatentable over Zach et al. (USPGPub 2015/0201659 A1) in view of Chen et al. (USPGPub 2012/0244134 A1) and Isager et al. (USPGPub 2003/0041780 A1).
With respect to claims 50-54, 56, 64 and 66, Zach et al. teach a water-dispersible colorant formulation comprising a solid-in-liquid dispersion of one or more carotenoids, wherein the carotenoids are selected from the group consisting of β-carotene and lutein and wherein the β-carotene and lutein may be any suitable crystalline form (abstract; [0001]; [0020]). According to Zach et al., the solid in liquid dispersion comprises carotenoid crystals in an aqueous medium, wherein said aqueous medium further comprises one or more surfactants (emulsifiers) [0022]. The carotenoid solid-in-liquid dispersion is prepared in a fluid medium, wherein said dispersion has an average particle size of less than 600 nm ([0024]-[0025]). In a specific example, Zach et al. teach preparing the solid-in-liquid dispersion by mixing crystalline β-carotene with surfactants and water to give a homogenous mixture following grinding in a ball-mill (comminuting), wherein the particle size of ground β-carotene was 0.3-0.6 µm and wherein the β-carotene (carotenoid) is approximately 4% (w/w) in the solid-in-liquid dispersion (Example 1: [0072]). Zach et al. teach that the surfactant (emulsifier) may be of any suitable type and not limited to those, such as lecithin, disclosed in the reference [0048].
Zach et al. also teach that the resultant solid in liquid dispersion can be combined with a different dispersion such as a β-carotene liquid-in-liquid dispersion to provide a desired hue ([0024]-[0029] and [0036]-[0042]). While Zach et al. teach water-dispersible formulations comprising carotenoids and a method for preparing a β-carotene solid-in-liquid dispersion that is used in the water-dispersible formulation, wherein the solid in liquid dispersion comprises a suitable surfactant (emulsifier), the reference fails to teach wherein the surfactant (emulsifier) is polysorbate. Zach et al. also fail to teach wherein 
Chen et al. teach an aqueous dispersion comprising a high concentration of hydrophobic, functional compounds such as carotenoids, and a complex stabilizer or surfactant system made up of lecithin and a non-phospholipid such as polysorbate, which allows the hydrophobic, functional compounds to have good dispersibility in water (abstract; [0008]; [0019]; [0025]; [0033]). According to Chen et al., polysorbate 80 is a suitable polysorbate [0022]. The complex stabilizer can be formulated so that the lecithin and polysorbate are in a weight ratio of about 1:99 to about 99:1, and wherein the weight ratio of the hydrophobic functional compounds to the complex stabilizer is about 2:1 to about 10:1 ([0010]; [0020]; [0027]). Thus, Chen et al. teach a complex stabilizer (emulsifier/surfactant) which may comprise as much as 99% polysorbate. Further, where Chen et al. teach that the hydrophobic functional compounds may be a carotenoid, the ratio of polysorbate as provided by the complex stabilizer to carotenoid is 1:10 to 1:2, which overlaps with the polysorbate emulsifier: carotenoid pigment range(s).
Both Zach et al. and Chen et al. teach aqueous dispersions comprising hydrophobic functional compounds such as carotenoids as well as surfactants such as lecithin. It would have been obvious to include the complex stabilizer made up of predominantly polysorbate in the form of polysorbate 80 and a small amount of lecithin as taught by Chen et al. as the surfactant component in the carotenoid solid-in-liquid dispersion of Zach et al., such that the ratio of polysorbate as provided by the complex stabilizer to carotenoid is 1:10 to 1:2. This is because Chen et al. teach that this was a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
In addition, while Zach et al. teach that the carotenoid solid-in-liquid dispersion can be combined with a different carotenoid dispersion to form a water-dispersible colorant formulation with a desired hue, the reference fails to teach the carotenoid solid-in-liquid dispersion in combination with a water-dispersible formulation comprising a curcumin pigment.
Isager et al. teach a ready-to-use water dispersible pigment composition comprising a dispersion of a water-insoluble hydrophilic natural pigment such as curcumin or a carotenoid in the form of bodies (solid particles) of an average size which is at most 10 µm, the composition containing at least 5% by weight of water (abstract; [0001]; [0041]; claims 1 and 3). According to Isager et al., the most widely used natural pigments include water-insoluble, hydrophilic carotenoids and curcumin [0036]. Isager et al. also teach a water dispersible pigment composition comprising a dispersion in which a mixture of two or more water-insoluble, hydrophilic natural pigments is used to provide an attractive color tone as a result of the combination of two or more pigments having differing colors (abstract; [0001]; [0074]).
Both Zach et al. and Isager et al. teach water dispersible pigment compositions comprising a dispersion of a pigment such as a carotenoid, wherein the compositions can be used for providing color. Both references also teach mixing and/or combining 
Modified Zach et al. fails to expressly disclose wherein the pH of the water dispersible composition is from 2 to 5.  However, Isager et al. teach water dispersible pigment compositions as recited above, wherein the compositions can be dispersed in the aqueous phase of food products, wherein the aqueous phase has a pH which is at the most 7 ([0007]; [0028]; claim 8).
Given that Zach et al. as modified by Chen et al. and Isager et al. teach water dispersible pigment compositions that are used to color food and beverage products, it would have been obvious for the compositions to have an acidic pH that is below pH 7 in order to be incorporated into and compatible with the food and beverage products that fall in this pH range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Regarding claim 55, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50.  As previously recited, Zach et al. teach dispersions comprising about 4% (w/w) of the 
It would have been obvious to include high concentrations of carotenoids in the solid in liquid dispersion of Zach et al. as modified by Chen et al., wherein the concentration overlaps with the concentration as suggested by Chen et al. (0.1% to about 20% (w/v)), because Chen et al. teach that aqueous dispersions comprising a weight ratio of complex stabilizer comprising polysorbate to hydrophobic, functional compounds as previously recited enable a high concentration of the hydrophobic, functional compounds such as carotenoids to be used. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Regarding claims 57-58, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50, wherein the dispersion comprising carotenoids also comprises a complex stabilizer, which can be made from mostly polysorbate (emulsifier). According to Chen et al., the complex stabilizer comprising polysorbate can be added to the water (dispersion) in an amount of about 0.01% to about 10.0% (w/v) [0020]. Therefore, it would have been obvious to include the complex stabilizer comprising polysorbate in the dispersion of the modified Zach et al. in the amounts suggested by Chen et al. in order to ensure suitable 
Regarding claim 59, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50, wherein the dispersion comprising carotenoids also comprises a complex stabilizer, which can be made from mostly polysorbate (emulsifier). For instance, Chen et al. teach that the complex stabilizer can comprise lecithin and polysorbate in a weight ratio of about 1:99 to about 99:1 [0020]. Given that Chen et al. teach that the complex stabilizer (emulsifier) can comprise as much as 99% polysorbate and small amounts of lecithin and given that the modified Zach et al. suggest only one source of surfactant/complex stabilizer, the combination of references suggest that at least 80% (w/w) of the total amount of emulsifier in the solid in liquid dispersion is the polysorbate.
Regarding claims 61-63, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 50 wherein the water dispersible composition can be used to color food and beverage products. Therefore, it would have been obvious to use the water dispersible composition of the modified Zach et al. to produce a food product (Zach: claim 14; Chen: abstract; Isager: abstract, [0028]).
However, modified Zach et al. fails to expressly disclose wherein the pH of food products comprising the water dispersible composition is at the most 6 as recited in claim 62.
Isager et al. teach water dispersible pigment compositions as recited above, wherein the compositions can be dispersed in the aqueous phase of food products, wherein the aqueous phase has a pH which is at the most 7 ([0007]; [0028]; claim 8).
Given that Zach et al. as modified by Chen et al. and Isager et al. teach water dispersible pigment compositions that are used to color food and beverage products, it would have been obvious for the compositions to have an acidic pH that is below pH 7 in order to be incorporated into and compatible with the food and beverage products that fall in this pH range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Regarding claim 65, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition comprising the carotenoid solid in liquid dispersion and the method of preparing said dispersion as recited above with respect to claim 64. Zach et al. teach preparing a carotenoid solid-in-liquid dispersion in a liquid medium, wherein the solid carotenoid particles are not encapsulated in hydrocolloids ([0017]; [0055] and claims 10 and 15).
Regarding claims 67-69, 
Isager et al. teach water dispersible pigment compositions as recited above, comprising a stable dispersion of a pigment such as curcumin in the form of bodies of an average size which is at most 10 µm, wherein the pigment bodies are dispersed into an aqueous phase containing a hydrocolloid (abstract; [0027];  [0031]; [0042]). Suitable hydrocolloids for aiding in dispersion by providing wetting and dispersing activity include gum arabic, locust bean gum, pectin, starches, and starch derivatives ([0042] and [0043]). Thus, regarding claim 69, it would have been obvious to select any suitable starch derivative. In addition, Isager et al. also teach that the selection of a suitable amount of the natural pigment depends on the type and the intended application, but that suitable amounts are in the range of 1-50% by weight of the dispersion [0048].
Therefore, it would have been obvious to use a water dispersible curcumin composition as taught by Isager et al. and as recited above in combination with the carotenoid solid in liquid dispersion of Zach et al. as modified by Chen et al. in order to form a water dispersible pigment composition that provides a desirable color.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Zach et al. (USPGPub 2015/0201659 A1), Chen et al. (USPGPub 2012/0244134 A1) and Isager et al. (USPGPub 2003/0041780 A1) as applied to claim 68 in view of Voelker (USPGPub 2008/0193539 A1).
Regarding claim 69, Zach et al. as modified by Chen et al. and Isager et al. teach the water dispersible composition as recited above with respect to claim 68, wherein the composition comprises a water dispersible formulation comprising a curcumin pigment as taught by Isager et al. wherein the curcumin pigment bodies are 
Voelker teaches water-dispersible colorant compositions, comprising finely dispersed carotenoids and optionally another coloring compound, wherein the colorants are dispersed in an aqueous solution of a protective hydrocolloid matrix or carrier such as a modified food starch ([0002]-[0003]; [0005]; [0007]; and [0012]). According to Voelker, an example of the modified food starch is sodium octenyl succinyl starch ([0012]; claim 6).
Both Zach et al. as modified by Chen et al. and Isager et al. as well as Voelker teach water dispersible coloring compositions which may comprise water insoluble pigments such as carotenoids and other coloring compounds which are dispersed in an aqueous medium comprising a hydrocolloid such as a starch derivative. It would have been obvious to use a starch sodium octenyl succinate derivative such as sodium octenyl succinyl starch as the hydrocolloid in the water dispersible curcumin composition of Zach et al. as modified by Isager et al. because Koehler et al. teach that it is a suitable hydrocolloid for similar water dispersible compositions.

Response to Arguments

Applicant's arguments filed February 16, 2021, have been fully considered but they are not persuasive.
Regarding the ratios of polysorbate to pigment required in the instant claims, applicant argues that Chen does not provide any guidance that would lead one to the recited ratio of polysorbate:carotenoid pigment (Remarks, p. 8).
This argument is not persuasive.  As set forth in the office action, where Chen teach the polysorbate: lecithin ratio of 1:99 to 99:1, preferably 15:85 to 85:15, to provide a stabilizer [0020], and teach the ratio of the stabilizer: carotenoid of preferably 3:1 to 8:1 [0027], this provides a range overlapping the claimed range, thereby rendering the claimed polysorbate: carotenoid pigment range obvious.  Further, where both Chen and the instant invention are directed to stabilizing carotenoid pigments, the claimed ratios are not considered to provide an unexpected result.
Applicant argues that as Isager teaches that surfactant are to be avoided in their compositions, it would not have been obvious to have combined the curcumin composition of Isager with the carotenoid composition of Zach (Remarks, p. 9).
This argument is not persuasive.  The claimed pigment composition comprises two different formulations, one comprising the carotenoid dispersion with the carotenoid that is not curcumin and a polysorbate.  The second comprises the curcumin pigment and a “dispersant agent” that is a hydrocolloid.  It is this second composition, comprising the curcumin, that Isager is relied upon to teach.  And Isager does teach the curcumin in combination with a hydrocolloid.  Therefore, it remains that it would have been obvious to have combined the compositions of Zach et al. and Isager to obtain a water dispersible composition that provides a mixed carotenoid and curcumin colorant.
Applicant argues that Isager’s showing in Example 8, where the sample comprising polysorbate is unstable after 1 week at pH 3, would have led one away from combining the compositions of Zach et al. and Isager (Remarks, p. 9).
This argument is not persuasive.  The colorant in the composition that applicant is referring to is chlorophyllin, which is not a carotenoid.  Therefore, the stability of carotenoids cannot be inferred from this example.  Further, while the claim states that the pH of the “water-dispersible pigment composition” is from 2-5, there is no requirement that it have any particular stability for any period of time.  Looking to the instant specification, the only colorant measurements over time are for a spray-dried powder.  Therefore, it cannot be said that the teachings of Isager would lead one away from including polysorbate in a colorant composition having a pH as claimed, when it is not Isager alone that is relied upon for the rejection.
Applicant argues that the double-patenting rejection with Isager as the secondary reference is improper for the same reasons as discussed with regard to the prior art rejections (Remarks, p. 10).
Applicant’s arguments regarding Isager were not persuasive for the reasons set forth above.  Therefore, the double-patenting rejections are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791